Title: To George Washington from the Virginia Delegates, 6 May 1779
From: Virginia Delegates
To: Washington, George



Sir,
Philadelphia May the 6th 1779

The inclosed letter being referred by Congress to the Virginia Delegates we have judged it proper to request of you that you will be pleased to assist us with your advice upon the occasion.
We see this business involved in circumstances of such a nature as to create much difficulty and embarrassment. On the one side is presented Colo. Spotswoods merit as an Officer, his seniority of service, the peculiar situation under which he resigned, and that resignation not accepted by Congress—On the other hand we see a probable discontent in the army, arguments drawn from his resignation, and the measures consequent thereupon such as the Office he held being filled by another, and the new arrangement having passed him by unnoticed.
In this state of things we are puzzled to know what report to make. We could wish earnestly to do justice to Colo. Spotswoods merit and his claims, whilst in doing so, we are unable to foresee the consequent ill effects that may be produced by it in the army from dissatisfied ideas of injured rank. Whether an adequate provision may not be made for him from the circumstance of the new Levies of Virginia (going Southward) which will amount to about 2000 men, we cannot be certain.
We have understood from Colo. Spotswood that when that service was over, if any rank given him there should create dissatisfaction in the army, that he would be willing to resign, after having had that opportunity of distinguishing his zeal for the service of his country. But how this can be done, unless by his being created a Brigadier is the question, and what effect this may have on the arrangement and in the sentiments of the army we are greatly at a loss to judge. We wish exceedingly to be favored with your sentiments on this subject, for which we shall be much obliged. We have the honor to be with very particular esteem and regard Sir your most obedient and most humble servants

Meriwether Smith
Richard Henry Lee
Cyrus Griffin
Wm Fleming

